Citation Nr: 0634260	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1970 through 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a back 
disorder.  He is attempting to reopen this claim, which was 
originally denied in the June 1973, and most recently denied 
in April 1995.  The veteran's claim to reopen was received by 
VA on August 6, 2001.  The regulation governing new and 
material evidence to reopen claims was amended effective 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2006).  Because 
the veteran's request to reopen his claim was filed prior to 
that date, the amended regulation does not apply.  Here, new 
and material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There is evidence in the claims file that 
there are medical records in existence that may prove to be 
new and material to the veteran's claim as defined under the 
2001 regulation.  In particular, a July 2001 outpatient 
treatment record notes that a Social Security claim "just 
started."  It does not appear from the record that the RO 
sought information from the veteran about his Social Security 
disability claim, or sought records from the Social Security 
Administration with regard to that claim.  In addition, a 
November 2001 statement from the veteran indicates that he 
received treatment dating back to 1972 at the VA Medical 
Center in Tuskegee, as well as a VA Clinic in Columbus, 
Georgia.  The claims folder contains recent VA treatment 
records, but none dating as far back as 1972.  Under 
38 C.F.R. § 3.159(c)(2), VA is required to obtain relevant 
records from federal departments or agencies, including VA 
medical facilities and the Social Security Administration.  
While the Board regrets any additional delay, another remand 
is required.

Also, during the pendency of this appeal, the Court issued 
two relevant decisions that effect the notice required for 
the claim being remanded.  The decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require proper notice of the degree of disability 
and the effective date of an award.  Also, under Kent v. 
Nicholson,  
20 Vet. App. 1 (2006), there are new VA notice requirements 
for new and material evidence claims.  In particular, under 
Kent, VA must notify the veteran of the elements of his 
service connection claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen his claim, depending upon the basis of the previous 
denial.  Thus, corrective notice is required under both Kent 
and Dingess before the claim to reopen service connection can 
be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully met its duty 
to notify the veteran pursuant to 
38 C.F.R. § 3.159(b) with regard to his 
claim to reopen service connection for a 
back disorder.  This should include 
corrective notice that is compliant with 
both Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
2.  Ensure that VA has fully met its duty 
to assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant 
evidence from both the Social Security 
Administration and any VA treatment 
facility, including records of VA 
treatment dating back to 1972.   
 
3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



